Citation Nr: 0607945	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-03 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for lung cancer, for 
purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had verified active service from February 1957 to 
March 1977.  He died in June 1999.  The appellant is the 
veteran's surviving spouse.  She is in receipt of Dependency 
and Indemnity Compensation benefits based upon the 
establishment of service connection for the cause of the 
veteran's death.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Milwaukee, Wisconsin, 
Regional Office (RO) that denied the appellant's claim of 
entitlement to accrued benefits based upon the veteran's 
claim of entitlement to service connection for lung cancer.  
The appellant filed a notice of disagreement with that 
decision in July 2003, and perfected her appeal in February 
2004.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO notified the appellant of the evidence and 
information needed to substantiate her claim.  All evidence 
necessary for review of the issue considered herein on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to her 
claim and the evidence necessary to substantiate it.

2.  Lung cancer was not demonstrated in the post service 
clinical evidence of record at the time of the veteran's 
death.




CONCLUSION OF LAW

The criteria for service connection for lung cancer for 
accrued benefit purposes are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
3.1000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).

Accrued benefits include those the veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. § 
5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 
C.F.R. § 3.1000(a).  Thus, the appellant could not furnish 
additional evidence that could be used to substantiate her 
claim and VA could not develop additional evidence that would 
substantiate the claim.  The VCAA is not applicable where the 
law and not the facts are dispositive, or where it could not 
affect a pending matter.  Dela Cruz v. Principi, 15 Vet. App. 
143 (2000); VAOPGCPREC-2004; 69 Fed. Reg. 59,989 (2004).

The record does not indicate that there are any relevant VA 
or other official records that would be deemed to be 
constructively of record that pertain to the claim for 
accrued benefits based on service connection for lung cancer 
that are not currently associated with the claims folder.  
Thus, viewed in the context of an accrued benefits claim, the 
VCAA provisions regarding evidentiary development have been 
satisfied in this case.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for accrued 
benefits purposes in a letter sent to her in September 2003, 
but she was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the appellant on these latter two elements, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection for 
accrued benefits purposes, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further notice or assistance 
would aid the appellant in substantiating her claim.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist her in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000).

Factual Basis

Review of the service medical records reveals no complaints 
or findings indicative of lung cancer.  These records show 
that the veteran served aboard the USS Coral Sea in the 
waters off the mainland of Vietnam from September 1969 to May 
1970, during the Vietnam War.  38 C.F.R. § 3.307(a)(6)(iii) 
(2005).  The veteran retired from military service in March 
1977, following over 20 years of active duty service.  

In a December 1996 rating decision, service connection was 
established for angiosarcoma on the basis of a presumption 
attributed to exposure to Agent Orange, during the Vietnam 
War era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e) (2005).  

In a March 1999 rating decision, the veteran was awarded a 
100 percent combined disability evaluation, effective from 
July 1997, based upon several disabilities that were 
determined to be secondary to or residuals of the veteran's 
service-connected angiosarcoma.  

On May 27, 1999, the veteran filed a claim for service 
connection for lung cancer.  

On May 28, 1999, the veteran filed an election of VA 
compensation in lieu of retired pay.  

On June 1, 1999, the RO initiated an expedited development of 
the veteran's claim.  

On June 25, 1999, the RO received notice of the death of the 
veteran.  

On July 8, 1999, the RO received copies of private medical 
records that show the treatment and diagnosis of the veteran 
from April through June 1999, including the diagnosis of 
adenocarcinoma of the lungs in May 1999.  

The certificate of death reveals that the veteran died in 
June 1999.  The cause of death was cardiopulmonary arrest due 
to or as a consequence of adenocarcinoma of the lung with 
metastases.   It was noted that the interval between onset 
and death of adenocarcinoma of the lungs was 6 weeks.  

In July 1999, the appellant filed a claim of entitlement to 
service connection for the cause of the veteran's death.  In 
an August 1999 rating decision, service connection was 
awarded for the cause of the veteran's death on a presumptive 
basis, due to the veteran's presumed exposure to Agent Orange 
during the Vietnam War era, and its presumed relationship to 
the veteran's development of his fatal lung cancer during his 
lifetime.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

After the veteran's death, the appellant submitted copies of 
private clinical records reflecting treatment of the veteran 
in April and May 1999 for lung cancer, together with an 
August 2004 statement from the veteran's private treating 
oncologist indicating that the veteran's large malignant 
pleural effusion may have been present at the time of a 
January 1999 VA spine examination.  The veteran's physician 
indicated that the veteran's lungs were not examined at that 
time.



Legal Analysis

At the time of the veteran's death, he had a pending claim of 
entitlement to service connection for lung cancer.  Although 
the veteran's claim terminated with his death, the 
regulations set forth a procedure for a qualified survivor to 
carry on, to a limited extent, a deceased veteran's claim for 
VA benefits by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002); see Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  An application for accrued 
benefits must be filed within 1 year after the date of death.

A claim for death pension, compensation, or dependency and 
indemnity compensation, by a surviving spouse is deemed to 
include a claim for any accrued benefits.  38 C.F.R. § 
3.1000(c) (2005); see 38 C.F.R. § 3.152(b).  However, 
applicable law and VA regulations further stipulate that for 
claims filed for death benefits, a specific claim in the form 
prescribed by the Secretary must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.152(a) (2005).

Thus, while the claim for accrued benefits is separate from 
the claim for service connection filed by the veteran prior 
to his death, the accrued benefits claims is derivative of 
the veteran's claim and the appellant takes the veteran's 
claim as it stood on the date of his death.  Jones v. West, 
146 F.3d 1296 (Fed. Cir. 1998); Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996).

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits to which 
the veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of his death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

A disability will be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Where a veteran served 90 days or more during a period of war 
and lung cancer becomes manifest or aggravated to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed.  The 
specified diseases are: chloracne, Hodgkin's disease, non-
Hodgkin's lymphoma, porphyria cutanea tarda, soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, trachea, or larynx), 
and diabetes mellitus (Type 2).  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e).  

Notwithstanding the foregoing, service connection may be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d); 
see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The three basic requirements for service connection are (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and, (3) medical 
evidence of a nexus between the claimed in-service injury or 
disease and a current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Subsequent to the veteran's demise, the RO received private 
clinical records reflecting the diagnosis and treatment of 
the veteran for lung cancer.  Since these records were not 
associated with the claims folder at the time of the 
veteran's death, however, they may not be considered in 
regard to the claim for service connection for purposes of 
accrued benefits.

VA records of treatment of the veteran for the disorder at 
issue, lung cancer, would be constructively in the possession 
of VA at the time of the veteran's death.  However, the 
appellant has not contended, nor does the record otherwise 
show, that such VA records are available but not yet 
associated with the claims folder.  See Bell v. Derwinski, 2 
Vet. App. 611(1992); see also Epps v. Brown, 9 Vet. App. 341 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

The essential facts of this case are that lung cancer was not 
shown during service and was not demonstrated in the post 
service clinical evidence of record at the time of the 
veteran's death.  Although the veteran alleged that he had 
lung cancer when he filed his claim in May 1999 just prior to 
his demise, as a lay person, he was not deemed competent to 
offer medical opinions, including the diagnosis of lung 
cancer.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Notwithstanding the fact that the diagnosis of the veteran's 
lung cancer was later confirmed by the insertion into the 
record of private treatment records following the veteran's 
death, at the time of the veteran's death, it was not of 
record.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Critically, at the time of the veteran's death, 
there was no competent evidence of record that the veteran 
had lung cancer.  

The Board is cognizant that the law may seem harsh and 
inequitable in the disposition of this case since it is based 
upon the timing as to when certain evidence was made a part 
of the record.  The Board is also aware of the veteran's 
heroic service, and of the sacrifices that have been made by 
the appellant in assisting the veteran in that service.   
Unfortunately, the criteria for service connection for lung 
cancer for accrued benefit purposes are not met, and the 
appellant's claim must be denied.  The preponderance of the 
evidence is against the claim.  38 U.S.C.A. §§ 1110, 1131, 
5107, 5121; 38 C.F.R. §§ 3.303, 3.304(f), 3.1000.


ORDER

Entitlement to service connection for lung cancer, for 
purposes of accrued benefits, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


